Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1, 2, 3, 4, 9, 10, 11, 13, 16, 17, 18, 7, 12, 8 have been rejected.
Claims 5, 14, 19, 6, 15, 20 have been objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 9, 10, 11, 13, 16, 17, 18, 7, 12, 8 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Poghosyan United States Patent 10,997,009 hereinafter Po.
In regard to claims 1, 9, 16

In regard to claims 2, 10, 17
Po discloses the method of claim 1, further comprising:
transforming, by the system, the second set of variables associated with the defined entity into a derivative representation that comprises the first set of variables for the defined entity; and detecting, by the system, an anomaly of the defined entity based on the first set of variables, wherein the second set of variables provides context for a definition of normality and a detection of anomalies associated with the defined entity. (Paragraph 30; Lines 64-66)
In regard to claims 3, 11, 18
Po discloses the method of claim 2, further comprising:
prior to the detecting the anomaly, constraining, by the system, the first set of variables based on the derivative representation of the second set of variables. (Column 31; Lines 1-4 “it is constraint to low error value in the derivative representation”)
In regard to claim 4

In regard to claim 7, 12
Po discloses the method of claim 4, further comprising: assessing, by the system, the first set of variables associated with normal behavior to a group to which the first set of variables belong; and classifying, by the system, a test sample as normal or anomalous based on the assessing. (Column 31; Lines 50-60)
In regard to claim 8
P o discloses the method of claim 7, wherein the first set of variables comprise performance variables. (Column 12; Line 34)
Allowable Subject Matter
Claims 5, 14, 19, 6, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
IBM Patent 10,444,032 is a good reference but it deals with distributed sensors not.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner